DETAILED ACTION

This action is in reply to the amendment filed on 12/27/2021.
Amendments to claims 1, 7 and 13 have been entered.
Claims 6, 12, and 18 have been cancelled.
Claims 1-5, 7-11, and 13-17 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 101 rejections remarks filed on 12/27/2021, the Arguments have been carefully considered but they are not persuasive. On page 9 of the Remarks, second paragraph, Applicant argues “[i]t is submitted that under MPEP 2106 . . . . Regarding element (1), amended claim 1 does not recite a mere abstract idea because it recites particular components performing particular functions that result in a better user experience when operating a vending machine.” The argument is not persuasive because purchasing a commodity in a vending machine and using biological characteristics to verify the payment account data are not indicative of an inventive concept. Rather, it is merely adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).
Furthermore, in the last paragraph of page 9, the Applicant asserted “[o]ne way to demonstrate . . . by allowing a user to non-manually operate the vending machine without the necessity for cash, mobile devices, etc. and with improved payment safety.” The above assertion is not an improvement to a technology nor a practical application, but under step 2B analysis, it is adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).

With regard to the 103 rejections, the Applicant asserted in page 11 that “[h]ence, Daniels at most discloses . . . based on at least two biological characteristics.” However, the combination of biological characteristics to verify account is well known and it is inherent in Daniels that user uses both fingerprint and voice feature to access payment account. Since it is a well-known feature, the feature of using two characteristics could be found in Gaikar et al. (US 2018/0121925 A1), Par. [0051]).
Daniels disclosed the rolled up claims 6 and 16 in Par. [0101] & [0192]. Please see the 103 rejections below for further details.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-18 are directed to Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1, 7, and 13 recite, in part, a method of receiving a request for determining an expected commodity corresponding to the user, providing commodity indication information of the expected commodity to the user, and guiding the user to use at least one biological characteristic to finish payment. The limitations are directed to Methods of Organizing Human Activity, via the use of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform determining, providing, and detecting. The generic computer components are recited at a high-level of generality (determining, providing, and detecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, a generic processing device associated with the determining an expected commodity corresponding to the user, providing commodity indication information of the expected commodity to the user, and guiding the user to user at least one biological characteristic to finish payment is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-5, 7-11, and 13-17 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, and 13, 2, 8, 14, 3, 9, 15, 4, 10, 16, 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, US (2013/0178287 A1) in view of Daniels  (US 2016/0037251 A1).
Dependent claims  1, 7, and 13 are disclosed as below: 
A method for selling a commodity, applied to a vending machine comprising an image processing device, an input/output interface and a processor, the method comprising: acquiring an image of eyes of a user, determining based on the image of eyes a gaze point of the user within a commodity displaying plane matching a vending machine (Yahav, US 2013/0178287 A1, Par. [0026] & see at least Par. [0096] “ . . . For example, a smart "computerized" vending machine may comprise a 3D gaze tracker in accordance with an embodiment of the invention to determine which of a plurality of items the vending machine offers for sale a person wishes to buy  . . .”) The cited portions disclose technology to incorporate 3D gaze tracker in vending machine to purchase commodity; 
determining, based on position coordinates of at least two commodities in the commodity displaying plane and the gaze point, an expected commodity corresponding to the user (Yahav, Par. [0079] & Par. [0096]) The cited portions disclose how the expected commodity corresponds to user; 
Yahav does not disclose, however, Daniels teaches:
Providing, by the input/output interface, commodity indication information of the expected commodity to the user (Daniels, US 2016/0037251 A1), Par. [0172] “. . . You access this feature by saying the command projector, once accessed you pick the information you want projected by voice command then stand at least three feet in front of any wall and the images are displayed on the wall in color. You also control the projector by voice command.” & Par. Par. [0177] “. . . the camera also has a scanner that scans bar codes tells you the name and price of the item and pays for the items”) the system provides information of the item such as price and name of it;
 (Daniels, Par. [0166]-[0168]) the cited portion discloses using voice to make a payment in accordance with one biological characteristic disclosed in the last paragraph of page 7 of the instant application’s specification.  
acquiring, by the processor, target payment accounts corresponding respectively to the at least two biological characteristics, and performing, by the processor, based on the payment information a payment operation matching in response to determining that target payment accounts corresponding respectively to the at least two biological characteristics are identical(Daniels, Par. [101] & [0192]); wherein the biological characteristic comprises face, voice print, iris and fingerprint characteristics (Daniels, Par. [0101] & [0192]) The features of using voice and fingerprint as biological characteristics are well known and could be combined to authenticate or verify payment accounts.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of  determining images of eyes based on gaze point as taught by Yahav with the invention of providing commodity information and using voice to make a payment disclosed by Daniels to better allow voice command for making payments (Abstract). 
Yahav in view of Daniel does not disclose; however, Gaika teaches:
Dependent claims  2, 8, and 14 are disclosed as below: 
Yahav in view of Daniels teaches: The method, wherein, providing the commodity indication information of the expected commodity to the user comprises: acquiring commodity description (Daniels, US 2016/0037251 A1), Par. [0172] “. . . You access this feature by saying the command projector, once accessed you pick the information you want projected by voice command then stand at least three feet in front of any wall and the images are displayed on the wall in color. You also control the projector by voice command.” & Par. Par. [0177] “. . . the camera also has a scanner that scans bar codes tells you the name and price of the item and pays for the items”) the system provides information of the item such as price and name of it.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of  determining images of eyes based on gaze point as taught by Yahav with the invention of providing commodity information and using voice to make a payment disclosed by Daniels to better allow voice command for making payments (Abstract). 
Dependent claims  3, 9, and 15 are disclosed as below: 
Yahav in view of Daniels teaches: The method, wherein, wherein, providing the commodity indication information of the expected commodity to the user comprises: determining position recognition information of a state indicator light matching the expected commodity ; and lightening the state indicator light matching the position recognition information to generate the commodity indication information for providing to the user (Yahav, Par. [0033]) lightening position is displayed visually in the form of dash-lined to detect item from eyes’ gaze.  
Dependent claims  4, 10, and 16 are disclosed as below: 
Yahav in view of Daniels teaches: The method, wherein, detecting the purchase confirmation information fed back by the user for the commodity indication information comprises: in response to identifying a confirmation key term based on user speech information acquired by a microphone, determining that the purchase confirmation information is detected (Daniels, Par. [0165]).  
. 
Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, US (2013/0178287 A1) in view of Daniels  (US 2016/0037251 A1) in further view of Zhou (US 9,576, 285 B1).
Yahav in view of Daniels teaches: The method, however, Zhou teaches: detecting the purchase confirmation information fed back by the user for the commodity indication information comprises: in response to identifying a standard head action based on at least two frames of images of the user captured by a camera, determining that the purchase confirmation information is detected; wherein the standard head action comprises nodding or blinking (Zhou, US 9,576, 285, Col. 4 ln 65 – Col. 5 ln 25) .  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of  determining images of eyes based on gaze point and providing commodity information and using voice to make a payment disclosed by Yahav in view of Daniels with the invention of using head nods or blinking eyes to select the purchasing item to better use one blink, one touch, or gesture recognition to make payments (Abstract). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/8/2022